Citation Nr: 0013155	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Eufemio G. Romero, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines. 


FINDING OF FACT

The service department is unable to verify that the appellant 
had any type of active United States military service.


CONCLUSION OF LAW

The service of the appellant does not satisfy basic 
eligibility requirements for VA benefits.  
38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.1, 3.8, 3.9, 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 1997, the RO received an application for 
compensation from the appellant, in which he indicated that 
he had been wounded in action in February 1945, while 
attached to the 1st Calvary division of the 302nd 
Reconnaissance Troop.  The RO denied this application for 
compensation in September 1997 and December 1997, on the 
basis that the appellant's name did not appear on the roster 
of recognized guerrillas.  This appeal ensues from the latter 
denial.

The appellant claims that he has submitted sufficient 
evidence to establish that he had active United States 
military service and is therefore entitled to VA benefits for 
residuals of a wound sustained in February 1945.  An 
individual seeking VA benefits must first establish by a 
preponderance of the evidence that the service member upon 
whose service such benefits are predicated has attained the 
status of veteran.  Laruan v. West, 11 Vet.App. 80, 85 
(1998).  "Veteran" is defined as "a person who served in 
the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991).  "Active 
military, naval or air service" is defined as "active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 C.F.R. § 101(24).  Certain 
Philippine servicemen who had recognized active United States 
military service can establish entitlement to VA benefits 
provided the Armed Forces of the United States verifies that 
the claimant actually served in the capacity and during the 
time period claimed.  38 U.S.C.A. § 107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.9 (1999).  

Evidence that may be accepted as proof of service includes a 
DD Form 214 (Certificate of Release or Discharge from Active 
Duty), an original Certificate of Discharge, or verification 
from the service department.  38 C.F.R. § 3.203(a), (c) 
(1999).  If it appears that a service requirement is not met, 
the VA shall request a complete statement of service from the 
service department.  38 C.F.R. § 3.203(c).  Service 
department findings are binding on the VA for purposes of 
establishing service in the United States Armed Forces.  
Sarmiento v. Brown, 7 Vet.App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet.App. 530, 532 (1992).

In this case, the service department has certified on more 
than one occasion that the appellant did not have valid 
military service for purposes of eligibility for VA benefits.  
Specifically, a representative of the United States Army 
Reserve Personnel Center has submitted written statements 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 

During hearings held before a hearing officer and undersigned 
Board Member in December 1997 and June 1999, respectively, 
the appellant refuted the service department's finding.  He 
testified that he was inducted into the service in early 
1943, served as a guerrilla officer of the Marikina Unit and 
was attached to the 302nd Reconnaissance Troop, but was not 
formally discharged because he was recovering from wounds in 
a guerrilla encounter.  He testified that he had not served 
under any other name.  

In support of his claim, the veteran has submitted: (1) 
multiple written statements; (2) a Certification of Service 
signed by a Commanding Captain of the 302nd Calvary 
Reconnaissance Troop; (3) documents from the Republic of the 
Philippines Department of National Defense, which show that 
the appellant is receiving pension for his service as a 
deserving guerilla; (4) affidavits of three guerrilla 
officers, two guerillas, and a retired United States Marine 
Corps Captain who stated that he joined the Philippine 
guerilla forces in 1944 after escaping a Japanese prison; (5) 
a certification from an American servicemen, Edwin P. Ramsey, 
who stated that he had organized and commanded the guerrilla 
force on east central Luzon during World War II, including 
the Marikina Unit; and (6) a list of individuals with the 
appellant's surname allegedly prepared by the Immigration and 
Naturalization Service and representing veterans.  

The service department initially determined that the 
appellant did not have active United States military service 
in October 1997, before the appellant had submitted all of 
the evidence noted above.  However, in January 1999, after 
all evidence had been received, the RO forwarded it to the 
service department for reconsideration of its previous 
determination.  The request included consideration of a 
possible spelling variation on the appellant's surname (which 
the appellant attributed to a simple typographical error of 
the office of the calvary troops on a June 1945 Certificate 
of Service from Capt. Dan H. Walton) and a different middle 
initial (as stated on the certification from Col. Ramsey).  
In March 1999, the service department responded that no 
change was warranted in its prior negative determination.  

Regulatory provisions and caselaw mandate service department 
verification of service in the United States Armed Forces, 
including, if applicable, in the Philippine Commonwealth Army 
in the service of the United States Armed Forces.  38 C.F.R. 
§ 3.203; Duro, 2 Vet.App. at 532.  In this case, although the 
documents noted above clearly confirm the appellant's 
assertions, they do not derive from the service department 
and therefore do not constitute acceptable proof of service.  
Soria v. Brown, 118 F.3d 747, 748-749 (Fed. Cir. 1997) 
(although a Philippine veteran may rely on Philippine-
generated documentation to prove his status under the 
Immigration Act, such documentation does not extend to 
qualifying service for VA purposes under Title 38 of the 
United States Code).  If the appellant believes that the 
service department's certification in this case is erroneous, 
he should dispute this matter with the service department.  
Harvey v. Brown, 6 Vet.App. 416, 424 (1994).  

The Board appreciates the appellant's testimony and 
acknowledges the assertions on his behalf; however, the 
applicable law and regulations are clear.  In the absence of 
acceptable proof of service, the Board finds that the 
appellant has not met the basic eligibility requirements for 
VA benefits and has no status as a claimant.  His claim must 
therefore be denied.  


ORDER

Basic eligibility requirements for VA benefits not having 
been established, the appellant's status as a claimant is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

